Mr. Justice Breese delivered the opinion of the Court: This record presents a clear case for appellee. He did the work, the benefit of which accrued to appellant, and for which appellant promised to pay him. After the first of July, the payments were all made by appellant. .He had the time accounts, and could know precisely the extent of each laborer’s claim. ' When appellee presented his claim for sixty-nine dollars and a half, appellant did not dispute it, but, on the contrary, admitted it, and paid thirty-five dollars on it, promising, at the same time, to pay the balance when James should sign the order. No time was specified when the signature of James, to the order which appellant had himself drawn, should be obtained, but the law would require that it should be done in a reasonable time. But it made no difference to appellant when it was signed, for, knowing his promise was out to pay appellee, it was his business to retain that much out of the amount going to James on the settlement with him. His failing to do so should' not prejudice appellee. His claim has never been disputed. There is some conflict between appellant’s testimony and that of appellee, but we think there is a great preponderance of evidence on the side of appellee, and the jury did right in giving to him the verdict. The judgment is affirmed. Judgment affirmed.